Case 1:19-mj-00513-CLP Document 3 Filed 06/03/19 Page 1 of 1 PagelD #: 18

& AO 470 (Rev. 12/03) Order of Temporary Detention

UNITED STATES DISTRICT COURT

 

 

EASTERN District of NEW YORK
UNITED STATES OF AMERICA ORDER OF TEMPORARY DETENTION
PENDING HEARING PURSUANT TO
V. BAIL REFORM ACT

Bun OD N ob. Case Number: \G - S 4 y\

c } Defendant

Upon motion of the Sede , itis ORDERED that a
detention hearing is set for lp Y 1d : * at mi PY.

 

 

1 Date | ! Time
ft OD pf \ -
before A Lrk.d p i a0 tube
? C Name of Judicial Officer

BROOKLYN, NEW YORK
Location of Judicial Officer

Pending this hearing, the defendant shall be held in custody by (the United States marshal) (

 

( ) and produced for the hearing.
Other Custodial Official

Date: G h3 // G .
/ /

Judicial Ortoes |

ad

*If not held immediately upon defendant’s first appearance, the hearing may be continued for up to three days upon motion of the Government, or up to
five days upon motion of the defendant. 18 U.S.C. § 3142(f)(2).

A hearing is required whenever the conditions set forth in 18 U.S.C. § 3142(f) are present. Subsection (1) sets forth the grounds that may be asserted only
by the attomey for the Government; subsection (2) states that a hearing is mandated upon the motion of the attorney for the Government or upon the judicial
officer’s own motion if there is a serious risk that the defendant (a) will flee or (b) will obstruct or attempt to obstruct justice, or threaten, injure, or intimidate,
or attempt to threaten, injure, or intimidate a prospective witness or juror.
